 MOTOROLA, INC.Motorola,Inc.andUnitedAutomobile,Aerospace and Agricultural ImplementWorkers, AFL-CIO.Case 13-CA-7269.March 14,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 30, 1966, Trial Examiner StanleyN.Ohlbaum issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesisttherefromand take certain affirmativeactions, as set forth in the attached Trial Examiner'sDecision. He also found that the Respondent had notengaged in certain alleged unfair labor practices anddismissed these allegations of the complaint.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, ' conclusions, and recommendations of theTrial Examiner with the modification noted below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Motorola,Inc.,Chicago,Illinois,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified.1.Paragraph 1(a) is amended to read:"(a) Interrogating in violation of the Act anyemployee as to his union membership or lawfulorganizationalorother activity, or threateningemployees with the loss of a profit-sharing plan ifthey choose a labor organization to represent themas their collective-bargaining agent."2.Add the following indented paragraph after thesecond indented paragraph of the Appendix to theTrial Examiner's Decision:WE WILL NOT threaten our employees withthe loss of the profit-sharing plan if they choose385a labor organization to represent them as theircollective-bargaining agent.'In agreeingwith the Trial Examiner that Respondent throughitssupervisor,RonaldCaccamo,engaged in unlawfulinterrogation of employees Gerhard Kutzora and James Bastian,we find it unnecessary to pass upon the Trial Examiner'scomments,expressed in footnote 8 of his Decision, as toCaccamo's failure to justify the questioning or assure againstreprisal, and the speculation as to subjective effect on theemployees of the coerciveinterrogation.We also agree with the Trial Examiner that Respondent'sproscription of, or effort to proscribe, communication betweenemployeeson union and organizational matters, wasviolative ofSection 8(a)(1) of the Act. In making this finding we rely on thebroad and all encompassing nature of the proscription as to timeand place, and find it unnecessary to decide whether theproscription was disparately applied.2The General Counsel excepted to the failure of the TrialExaminer to find as a violation of Section 8(a)(1) of the ActCaccamo's statement to employees Kutzora and Bastian aboutthe probability of the loss of profit sharing if the Union wassuccessful.We find merit in this exception Unlike the TrialExaminer we do not view this as a chance remark or statement ofopinionWe note, particularly, that it was made in conjunctionwith other illegal interrogation of the employees and under thecircumstances is readily identifiable as a threat rather than astatement of opinion Nor does the fact that the threat was madeby a relatively minor supervisor to only several employeesvitiateitsillegalnatureandexonerate theRespondent fromresponsibility. Accordingly, we shall amend the Trial Examiner'sfindings, Recommended Order, and NoticeTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY N. OHLBAUM, Trial Examiner: This case washeard beforeme inChicago, Illinois, on May 4-6, 1966, oncomplaint of General Counsel of the Board'alleging, andanswer of Respondent denying, violation of Section 8(a)(3),(1),and (4) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151et seq.(Act).All partiesappeared and were represented throughout by counsel,who were afforded full opportunity to present evidenceand contentions, file briefs, and propose findings of factand conclusions of law. Subsequent to the hearing, a briefwas received on behalf of General Counsel, which,togetherwith the entire record, has been carefullyconsidered.Upon the entire record2 and my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSI.JURISDICTION; RESPONDENT'S BUSINESS; LABORORGANIZATION INVOLVEDAt all materialtimes,Respondent,Motorola, Inc.(Employer), has been and is an Illinois corporation with itsprincipal office in Franklin Park, Illinois, engaged, inChicago, Illinois, and elsewhere, in manufacture of radio,television, and electronic equipment and related products.iIssued through the Director of Region 13 on March 11, 1966,upon charge filed by the above Union on December 9, 1965,amended on January 19 and further amended on February 1,1966The complaint was amended on May 5, 1966 (at thehearing),so as to allege violationof Section8(a)(4)2Hearing transcriptcorrected in accordance with order on mynotice dated August 2, 1966163 NLRB No. 52 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the 12-month representative period immediatelypreceding issuance of the complaint, Respondent in thecourse and conduct of its said business operationsmanufactured at and shipped from its Chicago plants,directly in interstate commerce to States other thanIllinois, goods and materials worth over $1 million. I findthat at all material times Respondent has been and is anemployer engaged in commerce, with its operationsaffecting commerce, within the meaning of Section 2(6)and (7) of the Act.Ifind that at all material times United Automobile,AerospaceandAgriculturalImplementWorkers,AFL-CIO (Union), Charging Party herein, has been and isa labor organization within the meaning of Section 2(5) ofthe Act.I find that assertion of jurisdiction in this case is proper.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues presented are whether Respondent violatedSection8(a)(1)through interrogation,surveillance,interdiction of communication among union employeesduring working hours, and coercive wage increases todiscourage union and protected concerted activities;Section 8(a)(3) through discriminatory demotion of anemployee and depriving him of the opportunity forovertime; and Section 8(a)(4) by denial of employment toemployees for testifying at this hearing.B.BackgroundRespondentisawell-known manufacturer of radio,television,electronic,andrelatedproductsandequipment,with factories including several in theChicago,Illinois, area.The only one here involved is itsplant at 4545 West Augusta Boulevard, Chicago (AugustaBoulevard).According to the testimony of UnionInternationalRepresentativeChiakulas,he"startedorganizing"technical employees (i.e., phasers, analyzers, and testers)at Augusta Boulevard (Communications Division) "aboutthe middle of July, 1965."3 These organizational activitieson his part apparently consisted merely of "initialmeetings with one or two individuals in July and during themonth of August,"4 in August giving employee Stach some50 union authorization cards for distribution,5 "[holding] aseries ofmeetingsearly in September," and mailing unionorganizational literatureto Augusta Boulevard techniciansin three mailingsin September. Union clerical employeePucinski's credited testimony (corroborated in essence bythat of Chiakulas) establishes that the latter two of these3Other categories of personnel there are other professionalemployees and production and maintenance employees,Throughout, unspecified years are 1965sAlthough Chiakulas testified he gave Stach the union cartsearly in August, Stach testified that-after a preliminarymeetingatStach's home in the first week of August with PresidentMcGraham of a neighboring plant localunion,atwhich Stachagreed to attempt to organize Augusta Boulevard-he (Stach) andseveral fellow employees (including Pottebaum and Laflie) metChiakulas "possibly the 2nd or 3rd week in August" and receivedsome 50 union authorization cards from him With regird to hisown union authorization card dated August 7, Stach was unable torecall whether he signed this when he was visited by McGrahamor when he first saw Chiakulas Stach's credited testimonymailings occurred on September 8 and 16, and the firstmailing probably on September 4. On September 16, theUnion wrote Augusta Boulevard Plant Manager Law that itwas engaged in an organizing campaign at AugustaBoulevard. This communication was received by Law onSeptember 17 after lunch.C. Alleged Violations of Section 8(a)(1)1.InterrogationThe complaint alleges and Respondent denies that on orabout September 15, Respondent through its SupervisorCaccamo interrogated an employee about his unionactivity.On or about September 15 or 16, Augusta BoulevardanalyzerKutzora receiveda unioncard from fellowanalyzer Pottebaum. Later,6 according to Kutzora, hisimmediateSupervisorCaccamo asked him at hisworkplace whether he had received a union card. WhenKutzora replied in the affirmative, Caccamo asked himwhere he had obtained it. Kutzora told Caccamo he didn'tcare to tell him. Caccamo, however, "kept insisting" thatKutzora tell him, stating it was "all right" to do so and thatKutzora "wouldn't have to worry about anything." Finally,Kutzora told Caccamo that he had received the card fromfellow employee Pottebaum. Caccamo flatly denied this orany other conversation at any time with Kutzora on thesubject ofa unioncard. There is thus presenteda squareissueof credibility between Kutzora and Caccamo.Kutzora impressed me as an essentially truthful witnesswho testified in a straightforward manner. The testimonyofCaccamo, however-as will be detailed below inanother connection-was characterized among otherthings by substantial hedging and equivocation. Althougheven strictly on credibility comparison I would prefer andcredit the described testimony of Kutzora, the choice isfacilitated through the testimony of analyzer Bastian, whotestified that he overheard the foregoing conversationbetweenCaccamo and Kutzora.Bastian'sversionessentiallycorroboratesthatofKutzora.?Further,according to Bastian, C iccamo then questioned him(Bastian)as to whether he had receivedand signed a unioncard. Bastain said no, although he had in fact signed thecard. Caccamo also flatly denied ever talkingto Bastian onthis subject. Bastian impressedme asan honestwitnesswhose testimony is worthy of credit.Under the circumstances, crediting the describedtestimony of Kutzoraand Bastianin preference to that ofCaccamo, I find that on or about September 15, 1965,Respondent through its Supervisor Ronald Caccamo at itsAugustaBoulevard plant interrogated its employeesestablishes that in mid-Augi at he commenced distributing theunion authorization cards among plant employees6Kutzora testified that this was on the same day, on overtimeAlthough Respondent's timecards throw doubt on the accuracy ofthe overtime date given by Kutzora(and fellow employee Bastian),the precise date (and whether or not it occurred on overtime) ofthe event to be described does not appear to be of controllingsignificance Even so, I have taken this circumstance into accountin evaluating the comparative credibility of Kutzora and Bastianvis-a-visCaccamo7According to Bastian's recollection, Kutzora, among otherthings, while admitting receipt of the union card, deniedsigningit, and Caccamo told Kutzora, "Of course, you will realize you willlose profit sharing if the Union gets in here 9" MOTOROLA, INC.387GerhardKutzora and James Bastian concerning theirunion membership and activit1es.8 92.Surveillance and interdiction of communicationsamong union employeesThe complaint also alleges and Respondent denies thatsinceSeptember 1Respondent,throughvarioussupervisors, has "kept under close surveillance employeeswho engaged in union activities by preventing saidemployees from communicating with other employeesduring working hours." The allegation as thus pleaded willbe treated as an allegation of (1) surveillance and of(2) interdictionofcommunications among employeesengaged in protected concerted activities.The evidence10 indicates that various supervisoryemployees of Respondent have kept a relatively closewatchoncertainAugustaBoulevardtechnicianemployees,notably those active in union matters,particularly after the inception of union organizationalactivity. Since it is not unlawful for an employer to keepemployees under observation to determine whether or howthey are doing their jobs-nor, indeed, even throughobservation to ascertain the extent of their worktime unionactivities' '-it isunnecessary to detail the evidence as tothe nature and extent of those observations, which appearto have been unremarkable and not unreasonable.Respondent's supervisor, Caccamo, however, wentfurther.Based presumably upon such observations, heappears ineffect to haveissuedan unduly broadinterdiction of conversation among employees with regardto union matters.Credited testimony of employee Stach establishes thathe has been accused by his supervisor, Caccamo, asshown below, of "poisoning [employees'] minds with theunion," and queried by another supervisor, Kucharski, asto when he would "stop [your] union activity at Motorola,stop talking to the other workers about a Union"; and thatwhen Stach pointed out that it was his privilege to do thison his own time, Kucharski remarked, "[You] speak like[you are] fromRussia."12As shown below, when Stach,leader of the union organizational activity at AugustaBoulevard,was transferred on August 23 to a lessdesirable position and asked Supervisor Caccamo why,"Caccamo stated that I [Stach] had been talking to theother employees about a union, and that he was demotingme [from analyzer to] ... tester as a result." SupervisorsCaccamo and Kucharski have accused Stach of creatingjob dissatisfaction at the plant and have urged him to stophis union organizational activities.Caccamo testified that "during working hours ... rightclose to August 23, on the day he [Stach] was moved ... Itold him then to refrain from talking to employees duringworking hours, and I might have used the words, `Refrainfrom talking to employees during working hours andpoisoning minds toward Motorola.' And if he did not wantto work in Motorola to go out and find one of these betterjobs that he spoke of."Although Caccamo and Kucharski were interdicting orattempting to interdict all union talk by employees at theplant, they were themselves engaged in what appears tohave been extensive antiunion discussions with employeeson company time. For example, in mid-SeptemberCaccamo engaged in an antiunion discussion with analyzerPottebaum-overheardbyanalyzersKutzoraandBastian-for about an hour and a half on paid overtime, inthe course of which Caccamo showed Pottebaum (andKutzora) an antiunion school theme written by anotheremployee, which Respondent or one of its supervisors hadapparently reproduced.Based upon evaluation of comparative testimonialdemeanor, I credit the described aspects of the testimonyofGeneralCounsel'switnessesStach,Pottebaum,Kutzora, and Bastian. Thus, Caccamo's (as well asKucharski's later) proscription of conversation on unionmatters wasnot only too broad but was disparate. Nonecessity was shown for flatly proscribing union talk byknown union leader Stach,13 at least in nonworking areason nonworking time (nor even in working areas onnonworking time) to maintain production or discipline; 14andthecontinuingantiuniondiscussionsandcommunications of Respondent's supervisors, Caccamoand Kucharski, with employees on company time andovertime indicate not only an absence of such necessitybut also that the Company did not regard itself as beingunder similar restraint, thereby not only reflecting on the9 It isto be noted that Caccamogave no reason in attemptedjustificationfor the describedinterrogation,nor for his insistencethat Kutzora disclose to him the source of the unioncard, nor didCaccamo provideany reassurance to Bastian against reprisal, normeaningfully reliable reassurancetoKutzora of noreprisalagainst him or the sourceof the card That the coercive effect ofCaccamo'squestioning may be gaugedby the factthat Bastianreplied untruthfully to it, seeBournevN L R.B,332 F 2d 47, 48(C A 2), cited withapproval inN L R B v Carrico, Inc , 340 F 2d803, 804(C A 5), cert.denied 382U S 926, CannonElectricCompany,151 NLRB 1465, 14709On brief forthe first time, GeneralCounselstates that also inissue herein is whetherCaccamo toldemployeesthey "would losetheir profit-sharing plan" if the Uniongot in Although this isnowhere alleged in the complaint,at thehearing employeesKutzora and Bastian testified that in mid-September Caccamotold them "thatif the Unionwere to get in,profit sharing wouldprobably belost to the employeesIf not lost,itwould be cut downto the contribution of the companyThey had control of it, andthey couldcut it downto practicallynothing " It would not appearthat thispossiblychance remark or statement of opinion on oneoccasion should, under the circumstances and considering thesize of Respondent's plant and the numberof employees involved,be considered to be a threat or an otherwiseeconomicallycoercivedeclarationfor whichRespondentmay fairly be heldanswerable10Testimony of General Counsel's witnesses Stach andPottebaum,and of Respondent's witnesses Diggs,Caccamo,Hinton, andKucharski11There is here no allegation,nor basis for finding, thatRespondent created the impression that its employees' protectedorganizationalactivitieswere under surveillanceCf, e g ,N L.R Bv.RuhEquipment Company,359 F 2d 391 (C A 4).12Although Kucharski denied such a conversation or that unionwas at any time even mentioned between Stach and him, oncomparative demeanor observations I believe Stach's testimonyto be more worthy of credit,i3Cf.N L R B v Charles Miller &Co , 341 F.2d 870,873-874(C A2),N.L.R B. v United Aircraft Corp,324 F 2d 128 (C A 2),cert denied376 U S 951,WhitfieldPickleCompany,151 NLRB430,AtkinsSaw Division,Borg-Warner Corporation,148 NLRB949,Hunt ElectronicsCompany,146 NLRB 1328,Bannon Mills,Inc.,146 NLRB 611,Texas Aluminum Co, Inc.,131 NLRB 443,enfd 300 F 2d 315 (C A5), Star-Brite Industries, Inc.,127 NLRB1008,Walton Manufacturing Company,126 NLRB 697, enfd 289F2d177(CA 5)14Cf.Republic Aviation Corporation v N L R B ,324 U S 793,803, fn 10, 804-805,N L R.B. v. Charles Miller & Co , supra,In 13,N L.R B. v United Aircraft Corp , supra,fn. 13;Stoddard-Quirk Manufacturing Co ,138 NLRB 615, TexasAluminum Co.,Inc, supra,fn 13,Ward Manufacturing, Inc.,152 NLRB 1270295-269 0-69-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredibility of its avowed policy, but creating a disparity inits own favor in the execution thereof.' 5It is accordingly found that although Respondent did notengage in improper surveillance of its employees at itsAugustaBoulevardplantasalleged,neverthelessRespondent through its Supervisor Ronald Caccamo in orabout September 1965 (as well as by its Supervisor VictorKucharski in or about February 1966) unduly broadly anddisparatelyproscribeallcommunication (includingcommunication on union and lawful organizationalmatters)by its employee Donald Stach, known byRespondent to be a leader of union organizational activityat said plant, with other employees.3.Wage increases to employeesThe complaint further alleges that on or aboutSeptember 17 (as well as later in September and inOctober) Respondent "discriminatorily granted large wageincreases to its technical employees, in particular to itsanalyzers, testers, and phasers at its Augusta Boulevard,Chicago, plant." Respondent admits it raised wages, butdenies it did so discriminatorily, and alleges that the raiseswere companywide to all employees at all plants.It isundisputed that on the afternoon of September 17Respondent'sAugustaBoulevard technicianswereindividually called to the office of Plant Product ManagerBurand and told in substance that a review of their workperformance had resulted in the decision to raise theirwage rates. Durand also told the technicians that theupward pay adjustments reflected competitors' wagescales.16 The range of these increases was from about 9cents to 55 cents on previous hourly pay of about$1.75-$3.75, averaging 22.2 cents per hour or 8.2 percentfor all 619 Augusta Boulevard technicians."Respondent furnished an explanation for this actionprimarily through testimony of Kenneth M. Piper, its vicepresident in overall charge of personnel relations for theentireMotorola organization in all States and plants. Aswill be shown, his testimony was corroboratedin essentialaspects by documentary proof including contemporaneousrecords maintained by Motorola in the regular course of itsbusiness.Piper testified thatMotorola's "critical problem onattracting and holding of technicians" became so acute inthe summer of 1965 that various measures were taken toattempt to alleviate it, including an intensified recruitingcampaign not only within but distant from Chicago(involving relocation emoluments for recruits and $50awards to employees recruiting new employees). InSeptember-October, Respondent employed 619 technicalemployees at Augusta Boulevardalone.18Respondent'stechnician turnover statistics (Resp. Exh. 2) show a15Cf.Revere CameraCo v. N L R B,304 F 2d 162, 165(C A7),N L R.B. v Hill & Hill TruckLine,Inc,266 F 2d 883,886 (C A5),Wigwam Mills,Inc,149 NLRB 1601, 1608-10, enfd351 F 2d 591 (C A7),Ward Manufacturing, Inc., supra,fn 14,TheWm. H Block Company,150NLRB 341,StandardManufacturing Company,147 NLRB 1608,Bannon Mills, Inc,146NLRB 611;Burlington Industries, Inc.,144 NLRB 272,Memphis Publishing Company,133NLRB 1435 See alsoRepublic AviationCorporation v. N L R.B., supra,fn14, PeytonPacking Company, Inc.. 49NLRB 828, 843-844, enfd 142 F 2d1009 (C A. 5), cert. denied 323 U S 73011Durand's creditedtestimonyto this effect was corroboratedby GeneralCounsel witnessPottebaum, an employee, whotestifiedthatwhen told in Durand's office of the pay increase, thelatter said "something aboutthat they were trying to bring us upsteadily rising tempo of technician requisitions at AugustaBoulevard (as well as at the Franklin Park plant) in 1965,numbering about 500 (plus about 1,200 at Franklin Park) inthe first 9 months of that year. Calling attention to aBureau of Labor Statistics 1965 statement that Chicagowas the most critically labor-short area of any metropolitanAmerican city, Piper pointed out that he directed a surveyofMotorola technician turnover in the Chicago area,covering a radius of 40 miles or 1-hour automobilecommuting distance from the heart of Chicago andinvolving a number of Motorola plants including AugustaBoulevard, Franklin Park, Cicero, Elgin, Elk Grove,Flournoy, and Palatine. Piper found that technicians"were in short supply, and there was a great deal ofcompetition among the users of this talent in our industryand outside for these people ... We had an economicproblem of attracting and holding technical employees inthe various divisions of the business." In June or July,Piper's staff alsomade a survey of pay rates fortechnicians in the Chicago area. The survey showed thatthe pay of Motorola technicians was around 25-30 centsper hour or 8-9 percent below that of the highest paidelectronics companies.The upshot of the foregoing was that onAugust 2Piperdirected a memorandum, dated that day, to MotorolaBoard Chairman Galvin (Resp. Exh. 4) attaching a studyand proposal datedAugust 2(Resp. Exhs. 3 and 4), ineffect recommending a $3,980,000 companywide wage rateincrease, and requesting an immediate meeting to "cometoga conclusion on some of our previous exchanges on theincrease" in view of "urgency to meet problems we arefacing in the present tight market to attract and hold someof the skills we need." The attached supporting staff studyfromGodinez to Piper on "1965 Industry IncreasePatterns and Proposals," including a statistical-typepresentationof"Industry Increase Patterns" datedJuly 26,compares pay scales of Motorola and itscompetitors in the Chicago area, points out wage increasesgranted by the competitors, and emphasizes that:In recent months there is a change in the content oftechnician jobs in the production of communicationsand consumer goods. With transistorization and theexpansion of color television technicians are requiredto assume responsibilities on more complex and moresophisticated products. In our Chicago area plants weare encouternig [sic] increasing difficulty in hiringand retaining people in the technical categories. Ourprogram is structured upon the achievement of thenecessary increase in the number of these people. Weshould make adjustments for these categories andrelated jobs with a view to hiring and retaining theseskillswe have to have in the Chicago labor market,and maintaining equitable internal relationships.to par with the rest of the companies in the area."17Testimony of General Counsel witnesses r ink, Hodge, Ward,Kozak, Rasko, Nowak, Miller, Slugocki, Pottebaum, Kutzora,Bastian, and Stach, and Resp. Exh 1 There is considerableevidence of a fairly frequent smaller(around 5-10 cents per hour)raisepattern in the preceding few yearsAccording toRespondent's vice president and Personnel Relations DirectorPiper,wage raises of this extent were by no meansunprecedented, there having been no less than 7 or 8 during thepreceding 17 yearsisThe numbers of technical employees at Motorola's otherplants in the Chicago area at this time were: Franklin Park"Consumers Products Division," 550, Cicero "Military Division,"125, Flournoy, 70. (Elgin and Elk Grove were not yet operative,and Palatine was lust commencing.) MOTOROLA,INC.389The study then makes alternative recommendations forraisingwage rates of Motorola employees in all of itsplants, not limited to Augusta Boulevard.According to Piper, he met with Motorola BoardChairman Galvin and Company President Wavering onAugust 3 on the subject of this report and itsrecommendations, which were approved and ordered thatday to be implemented, Piper being "under instructions atthe [August 3] meeting to implement the recommended[wage] increase" approved by Board Chairman GalvinandCompany PresidentWavering.TheAugust 2interofficememorandum and report (Resp. Exh. 4) itselfshows, in handwritten notations, that it was returned byBoard Chairman Galvin to Piper on August 3, approvingthe higher-priced (i.e., $3,980,000) of the alternative wageincrease recommendations, to be "Put in all plants" and to"Get started on announcements by Labor Day." Thereturned study, part of Respondent's records, also showsthe marginal handwritten notation, alongside of the above-quoted portion regarding technicians' pay rates, "Get Cgoup to Zenith" (a competitor). It also shows the handwrittenmarginal notation at the top of the first page, "Payroll &Compensation need 2 weeks." Accordingly, Piper's staff"immediately proceeded after the [August 3] meeting towork out the details for implementing the increase ... bythe deadline dates agreed upon on August 3, 1965 ... weagreed that the increases ... [for] technicians ... whichwere traditionallymade on a merit basis, would beimplemented during the month of September, beginningeffectiveon September 13. That the balance of theincreases would thereafter be implemented, not later thanthe end of the month on October 1."By around August 10, Piper had "communicatedverbally with the managers of each of the plants indicatingthe forthcoming increases. And that the [paper] work [astopreciseamountsof individual increases,withsupporting documentation] should be accomplished onthe preparation of the increases beginning around LaborDay, a few days before, so that when I came into theplants, we could conclude the making of these individualincreases."According to Piper, the reason no writtenmemorandum was issued with regard to this was fear of aleak through secretarial and similar personnel. Piper'squoted testimony, which is in accord with the aforequoteddocuments prepared and maintained in the regular courseof Respondent's business operations, is further fortified bycredited testimony of Respondent's ChicagoAreaPersonnel DirectorWrenn, who testified that he knew"early in August" that Augusta Boulevard employees wereto get a wage increase, and that his office began receiving"change in status" forms reflecting the precise paychanges about "a week to 10 days" prior to September 17,theprocessing of these forms through the varioussupervisory channels in the plant itself having actuallystarted earlier than that, say from September 7 or evenbefore.19 According to Piper, the paperwork involved inreview of the individual records of the approximately700-800employees receiving the September wageincrease at Augusta Boulevard, to determine the preciseamount of increase in each case, began shortly prior toLabor Day and "was completed on or about the 13th or14Thepaperworkprocessingapprovalchainon the"Change-In-Status" pay increase forms is from supervisor toproducts manager to plant productionmanager to personnel towage and salary unit G C Exh 8 and Resp Exh 11 are examplesof Change-In-Status forms, showing supervisory and personnelapproval processing dates from September 6 to 13.14th of the month [September]80.Iknow it wascompleted on the 15th of the month. That is the reason Iproceeded over there [Augusta Boulevard] at that time[September 15]."A staff memorandum to Piper, prepared in the regularcourse of Respondent's business operations, on thesubject"Annual Increase-1965-Instructions,"datedAugust27, contains:the final detailed instructions which we will follow inimplementing the 1965 annual increase. They reflectthe terms approved the early part of this month by[Board Chairman] Bob Galvin in his discussions withus and as you have already outlined them to somedivision heads.You will note that the adjustments for our technicaland related employees in our Chicago area plants willbe handled in advance of the announcement of theincrease for the other employees. The adjustments fortechnicalemployeeswillbemade effectiveSeptember 13, 1965, the date which we scheduledearlier this year for the semiannual wage and salaryreview.Changes in status must be prepared for eachemployee involved in the above adjustment andprocessed by the compensation, records and payrollpeople in time for the September 13 payroll. Theseadjustments for these employees will reflect normalperformance increases combined with the necessaryequity and labor market adjustments which willconstitute the increase for these people, which weestimate will approximate somewhere between 8 and10% for the total group in the Chicago area. Theannual increase and the additional performanceincreases can be expected to run about 4 to 6%.Additionally equity and labor market adjustmentsshould be about 3 to 5% net for this group.The normal performance adjustments, with thescheduled annual increase should maintain adequateinternaland external relationships for technicalemployees in the plants outside the Chicago area. Forexample, average rates of Phoenix technicians arehigher than Chicago and are competitive to rates paidtechnicians in that area.Hence, the averageadjustment in Phoenix would be lower than Chicagowhere we have to catch up with our competition.This adjustment for Chicago area technical andrelatedemployeesduringtheperiodofSeptember 13-28 will then give us about a week's nettime to determine and apply the approved increase tothe balance of employees.The detailed instructions attached to thisAugust 27staffmemorandum show that "Technical and relatedemployeeswillreceiveverbalannouncement fromsupervision during week of September 13 to 17 ... Fortechnicaland related employees whose increase isannounced during September 13 to 17, effective date isSeptember 13, appearing in checks dated September 24,"20This is consistent with the dates appearing on theChange-In-Status form of employee Carroll (Resp Exh. 11),introduced in another connection, as well as with theChange-In-Status form of employee Stach (G.C Exh 8), alsointroduced in another connection September 13 (Monday) wasonly 4 weekdays after Labor Day (September 6). 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that "Chicago area technical and related employeeswill receive equity adjustments effective September 13,with all processing to be completed by September 28."TheAugust 27 staff memorandum to Piper bearshandwritten marginal comments or notations, presumablyhis,with regard to the September 13-17 wage raiseannouncement date for technicians, "Payroll has enuf[sic] time? ... Check"; and, with regard to the equityadjustment for Chicago area technicians, "Get allForemen & dept. head ratings before Labor Day, ifpossib[le]."21The beginning of the first page alsocontains the notation, "Handling in Cgo personally" (i.e.,presumablypersonallybyPiper).TheAugust 27memorandum also points out that:Annual expense in increased base wages and salariesfor24,600hourly-ratedandweekly-salariedemployees(includingtechnicalemployees) isestimated at about $3,980,000. Added expense for thelast thirteen weeks of 1965 would be $995,000.A handwritten addition of these amounts, on thememorandum, shows a total of $4,975,000.As has been indicated, technicians at AugustaBoulevard were individually informed of the increase onSeptember 17. According to Piper, supported to an extentby the August 27 memorandum, as shown, the decision tonotify technicians verbally of the increase, was made wellinadvance of August 27. However, for administrativereasons-which cannot be regarded as unusual orinconsistent with reasonable personnel practices-Piperhad given instructions that the subject of the upcomingwage increases was not to be disclosed prior to itscommunication to the individual recipients in accordancewith the "August [27] instructions indicat[ing] that all ofthe increases were to be made and communicated duringthe week of September 13." When the apparently hugeamount of paperwork was completed in connection withthepreciseamounts of the pay raises at AugustaBoulevardforthe619technicians22there,onSeptember 15, as shown above, Piper proceeded to thatplanttooverseetheimplementation thereof, inaccordance with his earlier plan to do so personally.23 Atthis time (September), the total number of technicians inRespondent'semploywas around 2,500-2,600.All2,500-2,600 technicians received the September-Octoberwage increase, in approximately the same amounts and21 It will be recalled that Augusta Boulevard alone employed619 techniciansThe date of this staff memorandum (RespExh 5) to Piper is August 27 (Friday) Labor Day wasSeptember 6 (Monday)22With documentary corroboration(Resp Exh 3-4 and 5),Piper testified that in arriving at the actual amount of increase foreach employee, final determination of the precise number of centsper hour was made by the foreman or products manager familiarwith the individual employee's performance23 Resp Exh 1 recapitulates these wage increases for AugustaBoulevard techniciansAccording to Piper, identical orcomparable increases were given to all technicians in all otherMotorola plants in the Chicago area,allIllinoiscities, andArizona,at the same time(ie , September1965)as at AugustaBoulevard,in execution of the instructions received by him fromthe president and chairman of the board on August 3, describedabove24 As already stated in another connection,credited testimonyof Piper establishes that during the preceding 17 years there hadbeen at least seven or eight instances of comparable or greaterwage increases at Motorola25 It will be recalled that this (September 17) was on the thirdday of Piper's presence at Augusta Boulevard in connection withimplementation there of the described company decision ofupon the same basis and in accordance with the same planapproved on August 3 by the company president andchairman of the board,as has already been describedThis represented a companywide wage increase ofapproximately 9-1/2 percent for all technicians in allplants. Indeed, theraise wasnot limited to technicians,but was given to all Motorola employees, unskilled as wellas skilled, hourly as well as weekly paid-in all, some25,000 employees-at a total annualcost of $3,980,000.24Of this $3,980,000,onlyaround1-2percent($39,800-$79,600)was allocable to Augusta Boulevardtechnicians.While Piper was at Augusta Boulevard in connectionwith implementation of the wage increase to the largenumber of technicians there-he had arrived onWednesday, September 15, in accordance with previousplanstooverseethispersonally-onFriday,September 17, when the verbal notifications (also inaccordance with previous plan) had been authorized andwere about ready to be made by subordinatemanagerialpersonnel, in the early afternoon of that day a letter datedthe previous day (September 16) was received by AugustaBoulevard Production Manager Law from the Union.25The unionletter(G.CExh. 3) places Respondent onformal notice of the Union's current organizationalcampaign amongits techniciansand that it is "thereforeformally requesting that you inno manner intimidate,coerce, or otherwise interfere" with employees' rightsunder the Act, and that unfair labor practice chargeswould be filed if the Company "implement[s] newbenefits or wage increases during this period ... duringthe period of time that they [employees] are engaged in anorganizationcampaigntoestablishforthemselvescollectivebargaining rights."26When Law showed himthis letter, Piper at once telephoned CompanyIndustrialRelationsCounsel Shroyer in Washington, telling him "wewere in mid-stride on a wage increase which we had beenin the process of preparation for months, and that I hadalready released the authority to communicate the wageincreases to the individuals, and I asked him for guidance.He [Counsel Shroyer] asked me to read the [union] letterto him, which I did. And I asked him, `what should I do?'He said, `Proceed with the increases."' Piper did so,permittingAugusta Boulevard subordinate personnel toproceed with notification of technicians' increases thatafternoon(Friday,September 17);27andhimselfAugust 3 forcompanywide wage increases26Piper testifiedthat this was his first knowledge as to unionactivity at AugustaBoulevardThereis no substantialevidence ofsuch knowledgeon the partof Piper or any other official ofRespondent instrumental in thewageincrease decision at or nearthe time(August 3) when the $3,980,000 companywide wageincrease wasdecided upon and ordered to beimplemented21ApparentlyalltechniciansatAugustaBoulevardwerenotifiedof theincrease onSeptember 17General CounselwitnessCarroll-a phaser-tester in September in a differentAugusta Boulevardcampusbuilding (T Building)than that inwhichother techniciansworked-testified that he received hiswage increase in earlyOctober, but concededon cross-examination that(as shownon his Change-In-Statusrecord,Resp Exh 11) he receivedthe increase as of September 13 andthat he "couldbe mistaken"as tothe Octoberdate, and that"everybodygot it at the same time" Carroll alsoappeared toregard Octoberas the time-rather than September, as GeneralCounsel's proof throughunionwitnesses showed-when hereceived union literatureby mail Under thecircumstances, andacceptingPiper's testimonythat T-Budding employees were alsoinformedof thewage increase on September17, 1 do not creditCarroll's contrarytestimony,attributing it simply to memoryimprecision as to dates MOTOROLA, INC.391continuing on the ensuing Monday(September 20) toRespondent's other Chicago area plants commencing withCicero, and ending with Phoenix,Arizona, in accordancewith a "schedule,timed right up to September 28."Thereafter,also as planned'211the remaining wage raisedecisions of August 3-in particular so far as Motorolanontechnicians were concerned-were implemented.As already indicated,Respondent does not deny that itraised employees' wages appreciably on September 17.However, it disputes doing so for coercive or other reasonsin violation of Section 8(a)(1) ofthe Actas charged. Theprincipal questions to be considered in this connection arethe date, circumstances,and extent of Respondent'sknowledge of union organizational activities;the date,circumstances,and extent of Respondent'sdecisiontoraise wages; and the date, circumstances,and timing ofRespondent'sannouncementof its decision to raise wages.It is perhaps appropriate at the outset of considerationof these matters to evaluate the testimonial quality ofRespondent'sVicePresident Piper,upon which resolutionof factual aspects of these issues in significant partdepends.Observing his demeanor with care, I wasfavorably impressed with the straightforward,convincingmanner in which he testified.His testimony remainedsubstantiallyunshaken on searching,spiritedcross-examination by experienced,able counsel for GeneralCounsel. Furthermore,chief essentials of his testimonywere corroborated not only by testimony of other creditedwitnesses,29 but by documents30 prepared and maintainedby Respondent in the regular course and conduct of itsbusiness operations.All circumstances considered andupon the record as a whole, I credit Piper's testimony in itsessential aspects.Withregard to Respondent'sknowledge of unionorganizational activities,Piper testified-as has alreadybeen stated in another connection-thathisfirstknowledge of union activity at Augusta Boulevard camewhen that plant'sProduction Manager Law showed himthe Union's September 16 notification letter(G.C. Exh. 3)in the early afternoon of September 17. This is notincredibleconsideringPiper'srelativeeminence inMotorola'sorganizationalhierarchy.Respondent'sAugusta Boulevard technicians' foreman, Diggs(superiorof Supervisors Caccamo and Hinton),too, stated he wasunaware of union activity until September 17. However, anadmissionwas elicited from Respondent'slow-levelSupervisor Caccamo that he(Caccamo)was aware thatemployee Stach was "talking to employees" about wagesand working conditions in August,and that he(Caccamo)mentioned this to Diggs.31Employee Stach-identified in the union's notificationletter to Respondent of September 16 as chairman of theUnion'splantorganizing committee-testified that hehimself only signed a union authorization card on August 7(i.e.,afterRespondent'sAugust 3 decision for thecompanywide wage rate increase),and that in the secondweek of August he spoke intermittently on nonworkingtime to some 30 or 40 employees about the advantages ofunionization,distributing around 40-50 union cards inAugust prior to August 23. There is no evidence as to howmany out of this estimated alleged 40-50 signed the cards,although according to Stach about a dozen includinghimself formed the nucleus of union activists. Consideringthe large number of technicians at Augusta Boulevard(619) and the larger number of total employees there(Stach testified he also distributed union cards toemployees other than in his own department), this wouldappear to be less than an impressive showing ofnecessarily substantial union activity in the period of overabout a month now claimed by the Union to have beeninvolved. It will be recalled that Union InternationalRepresentativeChiakulashimselfmerely testifiedsomewhat vaguely to some alleged "initial meetings" with"one or two" unidentified "individuals" in July andAugust; to giving some 50 union cards to Stach in August;and that union literature mailings occurred only onSeptember 8 and 16, as well as probably on September 4(in any event, none before September). It is undisputedthat the Union's notification letter of September 16 (G.C.Exh. 3) was its first written communication to Respondent.Close analysis of Caccamo's testimony (including hisinsistent denials of knowledge of the Union prior to aroundSeptember 17) and of the remainder of the record(includingStach's testimony) indicates that althoughCaccamo knew as early as August that Stach was "talkingto employees" in disgruntled fashion about the wage andworking situation at Augusta Boulevard, in view of Stach'sown testimony that his distribution of union cardscommenced around the second week in August, Caccamocould hardly have been aware of union activity on or priorto August 3 (the date of Respondent's decision to increasewage rates throughout the Company in September-October). The same may be said of Respondent's Super-visorHinton and Kucharski, who testified they wereunaware of union activity at the plant prior to September17.In the existing state of the record, I find that it has notbeen established by substantial credible evidence thatPiper or any other of Respondent's officials involved in theAugust 3 decision to grant a companywide wage rateincrease in September-Otober, had knowledge on or priorto August 3 or at any time prior to September 17, of unionactivityatAugusta Boulevard; that it has not beenestablished by substantial credible evidence that any ofRespondent's managerial or supervisory personnel hadsuch knowledge on or prior to August 3; and that evenassumingarguendothat such knowledge ascribable toRespondent existed, it was not a controlling or significantfactor in Respondent's August 3 decision to grant andimplement at the time and in the manner that it did, thedescribed wage rate increase affecting (among all otherMotorola employees) the Augusta Boulevard technicians.With regard to the date, circumstances, and extent ofRespondent'sdecisions(1) toraisewagesand(2) regarding the timing of implementation thereof, thesubstantial credible evidence, which has already beenreviewed in detail, consisting primarily of creditedtestimony of Motorola Vice President Piper corroborated21Resp Exh 3-4 and 5, G C Exh 6 and 7 Respondent's staffrecommendation of August 2, approved August 3 by the companypresident and chairman of the board, bears the handwrittennotation, "Do equity [i e , Chicago] adjustments first-applymerit plus adjustment" (Resp. Exh 3-4) Technicians' wageincreaseswere by August 27 (Resp Exh 5) scheduled byRespondent for September 13-17 announcement, about 2 weeksprior to the nontechnicians' increases29Wrenn, Durand, and Pottebaum30 Resp Exh 3,4,5, and 11, G C Exh 8, 6, and 731At one point Caccamo indicated it was in July that he firstlearned of this activity by Stach Since this appears to antedateeven Stach's claims of union activity, it may be regarded as yetanother testimonial aberration by Caccamo 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent's contemporaneously prepared businessrecords, satisfactorily establishes that those decisionswere made on August 3, in advance of and not by reason ofknowledge on Respondent's part of union activity at theAugusta Boulevard plant; that those decisions werecompanywide, affecting not merely the 619 technicians atthat plant, but all 25,000 Motorola employees at all ofRespondent's plants, at an annual cost close to $4 million;and that final implementation of those decisions atAugusta Boulevard during the week of September 17, asplanned,was for practical purposes complete forannouncements there (also as planned) on September 17when the Union's notification letter of Septermber 16 wasreceived on September 17.32 It seems appropriate tomention in this connection that the accuracy ofRespondent's counsel's statement at the hearing33 thatRespondent'sdescribedcorroboratorydocumentaryrecords (Resp. Exh. 4 dated August 2-3 and Resp. Exh. 5dated August 27) as to its August 3 decision to raise wagescompanywide and its implementation as shown by thehandwritten comments thereon, was furnished to GeneralCounsel in February 1966-months in advance of thishearing-is conceded upon the record. There is nojustifiable basis for doubting the accuracy of these recordsmaintained by Respondent in the regular course of itsbusiness. Nor am I able to assign controlling significanceto the extent of the wage increases or the verbal manner oftheir announcement. As shown, the dollar amount of theincreases was far from unprecedented in Respondent'shistory.The decision to make verbal announcementthereof had been made in August, and the fact thatRespondent chose to make the notifications to the affectedpersonnel in its offices personally appears to be wellwithinitspersonnelmanagementprerogatives,insufficient in itself to constitute violation of the Act under32 Forexample,G CExh8,employeeStach'sChange-In-Status personnel record form establishes that hisSeptember 17 wage increase (in implementation of the August 3decisions) was formally recommended of record on September 6by Foreman Diggs, approved by Product Manager Durand and byProduction or Plant Manager Law on September 7, and processedby the personnel unit on September 10 and by the compensationunitonSeptember 13, all processing being complete onSeptember 13, the effective date (as planned) of the increase, itthen remaining only to notify him thereof98 Transcript pp. 487-488" "What is unlawful under the Act is the employer's grantingor announcing suchbenefitsforthepurposeof causing theemployees to accept or reject a representative for collectivebargaining."Hudson Hosiery Company,72 NLRB 1434, 1437. SeealsoN L R B. v. Exchange Parts Company,375 U S 405, 409Employer motive in cases of this type is to be assessed from thetotal stream of preceding, concurrent,and subsequent relatedcircumstances.N.L R B v Harbison-Ftscher Manufacturing Co ,304 F.2d 738, 739-740 (C A 5) I have endeavored to follow theseand other applicable principles in assessment of the effect of theevidence herein Unlike the situation described inBetts BakingCompany,155 NLRB 1313, here the substantial credible evidenceoverwhelmingly establishes that the Employer had definitelydecided to institute the wage increases, on a nondiscriminatorycompanywide basis, well prior to its learning of union activity(which was shown to have occurred in only a part of one of manyplants), and further, indeed, had actually taken and for practicalpurposes completed steps to implement that decision before itlearned of the union activity. Moreover,unlikeBetts,thesubstantial credible evidence here amply establishes that theemployer's announcement of the plan was not made or timed withthe purpose of dissuading employees from engaging in unionthe nondiscriminatory and noncoercive circumstancesshown.The wage rate raise aspect of this case involves allegedviolation only of Section 8(a)(1), and not Section 8(a)(5), ofthe Act, i.e., there is here no allegation of violation byRespondent of any duty to bargain. It is not a violation ofSection 8(a)(1) for an employer to carry out a wage raiseplan already decided upon, without advancing its effectivedate.Champion Pneumatic Machinery Co.,152 NLRB300;Dan Howard Mfg. Co. et at.,158 NLRB 805;Divco-Wayne Industries, Inc.,154 NLRB 974;T. L. Lay PackingCompany,152 NLRB 342;True Temper Corporation,127NLRB 839, 842-844;Derby Coal & Oil Co., Inc.,139NLRB 1485, 1486 34In sum,the principal considerations which appear tocompel the conclusion that the wage rate increase here inquestionwas nondiscriminatory and noncoercive are:credited testimony of Respondent's Vice President Piperthat the decision to raise wages, for eminently valid andestablished economic reasons, was made on August 3 andat the same time its implementation timed to begin inSeptember, with initial implementation for techniciansand Chicago personnel; the documentary corroboration ofPiper's testimony by contemporaneous records preparedand maintained in the regular course of Respondent'sbusiness,furnished by Respondent to General Counselsufficientlyinadvanceof the hearing to permitinvestigation and verification; the undisputed fact that thewage rate increase was companywide (over 25,000employees), not limited to Augusta Boulevard technicians(619); the substantial cost of the companywide wageincrease ($3,980,000 annually), the miniscule proportion(about 1-2 percent) allocable to Augusta Boulevardtechnicians, and the improbability that such an expensewould be undertaken by Respondent merely by reason ofactivities,even though it cannot be said with certainty that it wascompletely devoid of that effectHowever, upon the recordpresented,including the apparent small degree of unionadherents,thiswould be speculativeMoreover,Respondent'sVice President Piper offered a wholly credible, reasonableexplanation for its failure or inability to announce the raise priorto the time it did,aswell as a credible explanation for itsannouncement at the time and under the circumstances utilizedunder its personnelpolicyThe mereincidental result, asdistinguished from motivating cause,of detraction from unionsupport, in consequence of the carrying out of an employer'sprevious plan to raise wages,does not constitute a violation ofSection 8(a)(1). DanHoward Mfg. Co et al ,158 NLRB 805 Underthe circumstances here established,a conclusion that thetimingof the raise, although not the raise itself, was violative of the Actwould in effect have required the employer to withhold or alter itsdecision,made well prior to knowledge of union activity andapparently prior to plant union activity itself, to institute a generalcompanywide wage increase for demonstrated essential businessreasons The record here does not, in my opinion,warrant such aconclusion nor the findings of fact necessary as supportiveunderpinning thereforOn brief, for the first time, General Counsel calls attention toanother proceeding-some 15 years ago-involving actions byRespondent said to be comparable to those herein (CfMotorola,Inc, 94 NLRB 1163, enfd 199 F 2d 82 (C A 9), cert. denied 344U S 913) In that case, however,it does not appear that,as here,the decision to raise wage rates had actually been made andphased prior to the Union's recognition demand or the employer'sknowledge of union activity No evidence of patterned behaviorwas presented herein I am unable to judge Respondent's presentconduct upon the basis of its alleged past derelictions. MOTOROLA, INC.the relatively slight union organizational activity amongAugustaBoulevard technicians;35and the creditedtestimony of Respondent'switnesses,notably its VicePresident Piper, that the August 3 wage rate increasedecisions'implementation at Augusta Boulevard had ineffect been fully processed for announcement at the timethe union notification letter of September 16 was receivedon September 17.Stillanother aspect of the question of the effect ofRespondent'swage rate increase merits mention.This isthat under the circumstances of this case,Respondenthaving long since decided to institute the general payincrease and being in actual process of implementing thatdecision,ifRespondent upon being apprised of the unionactivity had withheld that pay increase,such forbearancemight well have been regarded as an unlawful attempt tobring pressure upon the employees to reject the Union,constituting an unfair labor practice.SeeFederation ofUnion Representativesv.N.L.R.B.,339 F.2d 126, 129-130(C.A. 2);DixieBroadcastingCompany,150 NLRB 1054,1073-76; cf.N.L.R.B. v. CrosbyChemicals,Inc.,274 F.2d72 (C.A.5).36 Implementation or postponement undernoncoercive circumstances of a unilateral wage increasedecision noncoercively arrived at is not rendered unlawfulmerely because occurring during organizational efforts.StandardCoil Products, Inc.,99 NLRB899, 903.Uponthe record as a whole, I find that it has not beenestablishedbysubstantialcredibleevidence thatRespondent'sSeptember 17 (nor, as also alleged,October),1965, wage increases to its technical employees,including its technical employees at its AugustaBoulevard,Chicago,plant,were discriminatory orcoercive or so motivated,or otherwise violative of Section8(a)(1) of the Act.D. Alleged Violations of Section 8(a)(3)The complaint further alleges that on or aboutAugust 23 Respondent demoted employee Stach from31 To be sure, it could be conjectured that if Respondentsupposed that possible eventual unionization of its AugustaBoulevard technicians would be a spreading contagion to itstechnicians at its other Chicago plants and elsewhere,itmay havefeltitself impelled to expend around $4,000,000 per yearthroughout its entire organization because it saw the handwnttingon the wall This, however, would be purely speculativesurmiseItcould also be conjectured,on the other hand, that the unionnotification and warning letter of September 16 to Respondentwas the result of a "leak" of Respondent's supposedly well-guarded intention to implement its August 3 wage rate raisedecision by around September 17. Indulging in neither type ofspeculation,findings herein are based upon adherence to therecord as made36 Perhaps particularly in view of this aspect of the case, itwould seem that Respondent's Counsel Shroyer was sound in hisSeptember 17 advice that his client should proceed withcompletion of implementation of its August 3 wage rate decision,Cf., e g., monetary payment provision of Board Order in DixieBroadcasting Company,150 NLRB 1054, 108131 The mere fact than an employee's transfer involves noreduction in pay does not mean it is not violative of the ActDesMoinesFoods,Inc, 129 NLRB 890, enfd 296 F 2d 285 (C.A 8)11 The testermerelysuperficiallytestsproductsforperformance,routinely rejecting those which do not work, forsophisticated troubleshooting analysisby the analyzer todetermine the flaw or flaws It is apparent that the tester job isessentially a large quantity"production"type or rotework,whereas the analyzer job is a skilled or semiskilled "quality" jobrequiring expertise and not directly tied to a quantitative"production" yield393analyzer to tester and has since then kept him in thatpositionand deprived him of overtime opportunity,because of his union or other activity protected under theAct.Stach entered Respondent's employ as an analyzer inJune or July 1962. On August 23, 1965, he was transferredfrom the position of analyzer to that of tester. Althoughthis involved no reduction in wagerate,37the position oftester is more onerous or otherwise less desirable than thatof analyzer, since the tester job (requiringless skill)38 isless interesting,essentiallydull,requires constantlysustained standing, and affords less opportunity forovertime.39 The transfer was thus demotional. Inasmuchas Respondent concedes that its action transferring Stachfrom analyzing to testing was a disciplinary measure, thereis no need to dwell further on this aspect of the matter. Itremains, however, to determine whether or not this changein status was discriminatory or coercive in violation of theAct, Respondent contending it was merely disciplinary.Resolution of the issue of the true motivating factor for thechange in Stach's status requires close scrutiny of thesurrounding factual agglomerate from which Respondent'spersonnel action takes its character'40 since it is notviolative of the Act to discipline, demote, or discharge anemployee for nondiscriminatory or noncoercive reason oreven for no reason.41In the course of hisinitialperiod of 3 years (June1962-June 1965) of apparently essentially satisfactoryemployment tenure as an analyzer, Stach had received anumber of routine or regular small raises or wageadjustments.According to his testimony, prior toAugust 23, 1965, he had received no written or oralreprimand or adverse criticism, but on the contrary hadbeen "complimented," on his work. His initial contactwith the Union was in the first week of August, when, inthe course of a discussion at his (Stach's) home with avisiting president of a neighboring plant local, Stachagreed to attempt to organize at Augusta Boulevard. Stach3' Creditedtestimonyof Stach establishesthat take-home payof testersis almost invariably less than that of analyzers,since "itisthe policy of Motorolathat an analyzer.works a lot moreovertimethan testersTestersworkverylittleovertimecompared to an analyzer" According to Stach, asan analyzer (forapproximately3 years) he workedat time-and-a-half overtime pay"from 2 to 15 hours a week" or "approximately8 hours a week,"while as a tester for almost a yearsince his August 23 disciplinarytransfer he has had no overtime although othertesters onhis shiftaswell as analyzershave worked overtime At the hearing,Respondent stipulatedthat sinceStach's disciplinary transfer ofAugust 23 he has also been "deprivedof overtime as adisciplinary measure " Stach testified credibly thatithas beenthe practice at Augusta Boulevard for supervisorsto assignemployees to overtime without waiting to be requested for it, andthathe knows ofno other instanceof disciplinarydeprivation ofovertimeCorroboratingthe foregoing in part, tester Hodge, arelativelynew employee, testifiedcredibly thatsince his hire inmid-September he has beenasked to workovertime about once aweek, and analyzerNowak credibly testifiedthat in Septemberovertime was "fairly frequent ... almost every day" on the dayshift.Respondent's Supervisor Caccamo testifiedthat testing is astanding whereas analyzing is a sittingjob, and conceded thatanalyzershave opportunity for "a greatdeal more overtime."40 See, e g.,Wigwam Mills, Inc.,149 NLRB 1601, enfd 351F 2d 591 (C A7), Dixie Broadcasting Company,150 NLRB 1054,DesMoinesFoods, Inc,129 NLRB 890, enfd. 296 F 2d 285(C A 8) "We have determinedthat the 'realmotive' of theemployer inan alleged §8(a)(3) violation is decisive.."N L R Bv Brown,380U S 278, 2874 iN.L.R B v McGahey,233 F 2d 406,413 (C A 5) 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD(with several fellow employees, including Pottebaum)accordingly met Union Organizer Chiakulas in "possiblythe 2nd or 3rd week in August,"42 receiving from himsome 40 or 50 union cards for collective-bargainingauthorization purposes. He accordingly then commencedto speak to fellow employees (estimatedby him at 30-40)about the Union andits potentialadvantages, in the plantcafeteria during nonworkingtime as well asoutside of theplant, distributingunioncards at thesame timeThere isno question that Stach was the sparkplug of the unionactivity at Augusta Boulevard; in its September 16 letterto Respondent notifyingitof organizationalactivity at theplant, the Union characterized Stach as "chairman of our[i.e., the Union's] UAW Organizing Committee made upof your employees."Stach testified that with his advent into unionorganizationalactivity inmid-or late August, hissupervisorsatAugusta Boulevard "were no longercongenial. They were harsh, constantly watching me. Ihave been watched eversinceIstarted the Unioncampaign, constantly ... Ronald Caccamo, and RobertDiggs would watch me." At this time (late August) hisimmediate supervisor was Caccamo (or, in his absence,Hinton) and Caccamo's supervisor was Foreman DiggsOn August 23, Hinton (in the absence of Caccamo) toldStach,without previous notice, to "pack up [your]personal belongings and move to a test position." Laterthatday,Stach asked Caccamo why he had beentransferred. According to Stach, "Caccamo stated that Ihad been talking to the other employees abouta union, andthat he was demotingme as a testeras a result," and thathe (Stach) was "poisoning the minds of the otheremployees against him and the company aboutstarting aunion." Further according to Stach, at his work stationaround September 10 Caccamo accosted him with, "Whyare you still working here? Why don't you quit? Whyaren'tyou looking ... weren't you looking for a differentjob previously? Couldn't you find any? Why do you keeppoisoning the minds of the other employees?" When Stachanswered, "I like working at Motorola. If you want me toleave, why don't you fire me," Caccamo replied, "I can't."Also according to Stach, about a week later, aroundSeptember 16, again at his work station, Caccamoengaged himin an hour-and-a-half discussion, accusinghim of creating job dissatisfaction among employees and"poisoningtheir minds with the union,"and importuninghim to cease his union organizing.43 As credibly describedbyStach,Caccamo spoke harshly, "became quiteheated," and jabbed his finger into Stach's chest foremphasis. However, far from desisting from his unionactivities,afterRespondent's described September 17wage rate increase, Stach (as well as other employees)commenced wearing a union emblem and activelycontinuedorganizingRespondent's evidence to justify its transfer of Stach tothe less desirable position as tester on August 23, wasprovided largely through testimony of his immediatesupervisor, Caccamo, supplemented to a degree by others.Caccai o at first stoutly insisted that he had no knowledgeof orgai izational activity by Stach prior to September 17,when he first learned of it on being told that Plant ManagerLaw had received a letter from the Union to that effect.Shortly after so testifying, however, he conceded that heknew in August that Stach had been talking to employeesabout poor wages and working conditions but did not know"the exact words he was using in talking to employees."44Also after first denying that he ever spoke to AssistantForeman Hinton and to Foreman Diggs (his supervisor)prior to September 17 regarding Stach's organizing,Caccamo later conceded he spoke to Hinton and Diggs inAugust regarding Stach's talking to Motorola employeesabout wages and working conditions.Caccamo testified that when Stach came to see him onthemorning of August 23 after Assistant or ActingSupervisor Hinton had told Stach about his transfer fromanalyzer totester, to find out why, Caccamo told him the"reasons for his transfer, and things in general about theways he could possibly gain his position back as analyzer,things along that nature." Caccamo testified he told Stachabout "his so-called goofing off, reading newspapers,sleepingon the job . . . disappearing for forty-fiveminutes at a time from his station...one occasion,winding fishing lures on the job ... that he would have tostop these things [if he wanted his job as analyzer back]."Giving Stach "no definite date" when he could have hisanalyzer job back, Caccamo warned him that "he wouldcertainly have to change his ways." Caccamo deniedtellingStach he had been demoted for talking toemployees about a union, or that the word union was evenmentioned. However, questioning elicited from Caccamothe concession that he did tell Stach to "refrain fromtalking to employees during working hours, and I mighthave used the words, `Refrain from talking to employeesduringworking hours and poisoning minds towardMotorola.' And if he did not want to work in Motorola to goout and find one of these better jobs that he spoke of."Caccamo explained that by "poisoning the minds ofemployees" he meant that Stach "had been telling[employees] about wages that other companies might beoffering, and how much janitors were making and soforth."Caccamo testified that in June or July he had seen Stach"sleeping on the job" and "reading the newspaper once."Asked to describe his actual observation, Caccamoexplained that Stach was "not in the prone position, buthis eyes were closed and his head was down or dozing ....Dozing or sleeping, I really don't know." However, whenhe addressed Stach, Stach apparently responded im-mediately. Also according to Caccamo, some of Stach'sfellow employees, including Pottebaum and Kutzora,had complained in June or July about Stach's "failureto carry his portion of the load," although Stach, whowas present, disagreed.Supplementing the foregoing, newly elevated AssistantSupervisor Hinton testified that around August 11, duringCaccamo's vacation, Stach was away from his position for30-45minutes during overtime; "I assume he waswandering. I wasn't sure. He wasn't at his work station."And Foreman Diggs, who testified that it was he who madethe decision to transfer Stach, stated that around June hehad seen Stach reading a newspaper during working hoursand that in the previous November (1964) Stach had been"continually talking" to a tester in the booth with him.4' Stach testified that although he signed his own unionhis union organizational activities were limited to the plantauthorization card on August 7,he is unable to recall whether hecafeteria during nonworking time, or offplantdid this when neighboring local President McGraham visited him44 At one point, Caccamo conceded he had heard even in Julyat his home or when he (Stash) first saw Chiakulasthat Stach "had been talking to the employees about wages4' Stach testified credibly, without essential contradiction, that MOTOROLA, INC.395Stach denied that he had been guilty of any of the listedinfractionsorshortcomings,or that the indicatedaccusations had been leveled against him as now claimed.He pointed out that the position required by the close workof analyzing might result in the erroneous impression thatthe analyzer is asleep. He denied being absent from hiswork station for the period now claimed. He denied anycomplaint to him about his work prior to August 23.Stach's fellow employee Miller, an analyzer for over 5years, working close to Stach, credibly testified he neverobserved Stach reading a newspaper during worktime.Employee Kutzora, also working in close proximity toStach, credibly testified that during the period from Mayto July he at no time observed Stach reading newspapers,sleeping, or working on fishing equipment on worktime.With regard to Diggs' testimony concerning complaints byKutzora and Pottebaum about Stach's work or workhabits, Kutzora credibly testified that he at no time madesuch a complaint nor heard Pottebaum make one. Kutzorarecalled a complaint by Caccamo or Diggs concerning awork holdup by the analyzerunit consistingof himself(Kutzora), Pottebaum, and Stach, in the early summer of1965, but no statement that Stach was at fault; instead,Pottebaum ascribed it to poor (production) work, withwhich Kutzora agreed. Pottebaum also recalled such anepisode, was unable to recall ascribing fault to Stach, butdid recollect that they all indicated to Diggs that the basicproblem was the large number of articles rejected becauseof faulty workmanship. Pottebaum further ascribed the1965 complaints by management about slowness inanalyzing to the fact that employees in other units weremaking many wiring mistakes because of unfamiliaritywith the relatively new "solid state" electronics productsbeing produced; and that analyzing consequently tooklonger.Although the testimony of Respondent's Vice PresidentPiper establishes that a system of written "IncidentReports" was in effect at the time of these allegedinfractions-some of them (e.g., sleeping on the job)clearly of serious nature-with supervisors required toexecute them in case of any significant infraction orshortcoming, it is conceded by Respondent that the firstincident report on Stach is dated October 20, 1965 (i.e., 2months after his demotional transfer), and that Stach's filecontains nothing of a derogatory nature prior to hisAugust 23 transfer .45 Itis further conceded that Stach wasgiven a substantial (31 cents per hour) merit wage increaseon September 17. Respondent's own Change-In-Statuspersonnel action form (G.C. Exh. 8) shows this to havebeen a "promotion" for "performance," upon therecommendation of Diggs on September 6, 2 weeks afterthe demotional transfer.46Ithas already been indicated that I was favorablyimpressed with the testimonial demeanor of Stach. Thesame was not true,however, of Caccamo, a hostile andevasive witness who repeatedly changed or qualified hisanswers,hedged,equivocated,and conveyed theimpression of being at times deliberately unresponsive. Onbalance, comparing testimonial demeanor of the variouswitnesses in terms of analysis of the record, I have nohesitancy in preferring and crediting the testimony ofStach in its essential aspects. I am convinced that,notwithstanding Caccamo's equivocations and his (andHinton's and Diggs') denials of knowledge of Stach's unionorganizational activities at any time prior to September 17,Caccamo (as well as Hinton and Diggs) was well aware of it(through Stach's distribution of numerous union cards andotherwise) at the time of Stach's demotional transfer onAugust 23. I have difficulty in believing that Respondentwould tolerate in its employ an individual who actuallyslept on the job and was otherwise as inattentive to hiswork as Stach is now pictured as having been; or thatRespondent would give such an employee a substantialmeritpay raise, as Respondent concededly did onSeptember 17; or that Stach (an old employee with anunblemished record), upon becomingin a sensea "markedman" because of his introduction of the Union into theplant in August would thereupon provide a hostileemployerwithreadilyavoidableammunition fordischarge.And I am wholly unpersuaded that Stach'sadvent into open union organizational activity in mid-August and his demotional transfer on August 23 weremerely coincidental; rather, I believe and accordingly findthatStach'sAugust 23 demotional transfer was theproximate result of his introduction of the Union into theplant and his leadership of union organizational activitythere.In addition to the asserted circumstances underlyingStach's demotional transfer on August 23, Respondent hasinvoked a number of alleged incidents since then injustification of its maintenance of Stach in his reducedposition. Since all of these are said to have occurredsubsequent to August 23, it is obvious that none of themplayed a role in the August 23 transfer. However, andwithout resolving the question of whether there can bejustification for maintaining an employee in a position intowhich he has been unlawfully reduced, by reason ofincidents occurring in the reduced position which mightnot have occurred if not so reduced, since the allegedincidents said to form the basis formaintainingStach inhisreduced position could arguably be regarded asindependently justifying such action, they will for thatreason here be considered.As has been indicated, prior to his transfer fromanalyzer to tester on August 23, Stach had received noreprimands.Under Respondent's system of writtenreprimands or "Incident Reports," three such reports aresaid to result in (or justify) termination. Commencing withOctober 20, 1965, and thereafter in February and March1966 Stach collected three such report S.47The first of these incident reports involved anOctober 20 episode wherein (as described by Stach) Stach,while returning from a coffeebreak, was accosted by oneNewman, described or regarded by Stach as a supervisor46 I do not credit and cannot accept the attempted explanationof Respondent'sManufacturing or Product Manager Durand thatincident reports were not being made out in the spring andsummer of 1965 because of a labor shortage To begin with, not allof Stach'scurrently catalogued infractions were during thisperiod,secondly,no reason appears why such reports could nothave been handwritten,third,no effort was made to establishthrough substantial credible evidence any labor shortage of thevariety claimed96 Respondent'sVice President Piper's testimony establishesthat determination of the amount of such an increase is by theforeman or product manager familiar with the individual'sperformance.41He has nevertheless,at any rate as of the date of this hearing,been continued in Respondent's employ 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDand actingwith apparent authority as such,48 who turnedaround and started to walk alongside of him, employingobscenities and accusing him of union organizing, andchallenginghim to a fight which Stach declined.According to Stach, after he told Newman he would reporthim if he did not desist and Newman neverthelesspersisted, Stach reported him to Newman's SupervisorDalusky (Galusky), as well as Personnel Manager Lockeand Personnel Director Brennan, who indicated theywould look into it. The next day, October 21, Stach furtherrequested Personnel Manager Locke to remove washroomslogans about Stach and the Union, which was done. Onthe following day (October 22), however, Stach was calledtotheoffice,wherePersonnelDirectorBrennanintroduced him to Chicago Area Personnel DirectorWrenn, who proceeded to read off to Stachan incidentreport to the effect that Stach had falsely accusedNewman of threatening and swearing at him. When Stachwas askedto signthis, he refused to do so; and when heinquired whether the only witness present, one McCurdy,had been questioned, he was told to return to work. As tothisparticular episode, perhaps the most noteworthyaspect ofit isthat neither Newman nor McCurdy-appar-ently the only other direct participant and witness to theepisode-nor Dalusky nor Locke nor Brennan was calledby Respondent to testify nor was Respondent's failure todo so in any way explained. Under the circumstances, itcannot justifiably be assumed that had they or any of themtestified, their testimony would have contradicted that ofStach,who impressed me as a straightforward andessentially credible witness, whose described testimony inregard to this episode I credit.The second incident report collected by Stach after hisadvent into protected concerted activity at AugustaBoulevard involved an episode in February 1966. While atwork then (as described by him) one Kucharski, asupervisor, approached him and inquired when he would"stop [your] union activity at Motorola, stop talking to theother workers about a Union?" When Stach remindedKaucharski that it was his privilege to do so on his owntime,Kucharski told him, "[You] speak like [you are]from Russia." Later or the next day Kucharski askedStachto sign anincident report charging insubordination.Showing it to fellow employee Costello, Stach said it wasuntrue and refusedto signit.Kucharski's version of thisepisode is at total variance with that of Stach. Kucharski, asupervisor who described his job to be to make sure thatemployees are working, functioning under Caccamo andDiggs, sharply disputed the incident as described byStach, and flatly denies ever so muchas mentioning theword "union"toStach or Stach to him, althoughconceding that he (Kucharski) was aware of Stach's unioninterestand activity.According to Kucharski, hisinsubordination report grew out of his asking Stach "if Icould help him with anything-'Seems like you have aproblem?"' when he observed Stach "sitting on hischair,"and Stach told him he did not and added, "Don'tbugme,man;bug someone else." Denying that he48Although Newman's personnel record indicates that onOctober 20 he was classified as a production technician,Respondent's Chicago Area Personnel Director Wrenn testifiedthat it was not company practice to show on an employee'spersonnel record an acting or temporary supervisory statusParticularly in view of a seemingly comparable type of status for atime in the case of Hinton (concededly of supervisory character asearly as April but not given that title until September 13) and onthe basis of Stach's credited testimony it would appear that theaccused Stach of talking "like ... from Russia,"Kucharski testified thatafterthis incident report Stachtoldhim (Kucharski) to return to Russia wherehe (Kucharski) belonged, also accusing him of beinga draft dodger without citizenship papers and implyingthat he could not even spell; but that he (Kucharski) madeno incident report about this because he "didn't considerthis as an incident report." Disputing Kucharski's version,Stach pointed out that as a tester he does not sit but standsat work,49 and that since at the time of the incident he wasworking with a set plugged in, the only place he could havesat (as claimed by Kucharski) would have been on theworkbench, which is 5 feet from the ground and that hewas not seated there or elsewhere. Kucharski concededthat Stach refused to sign the incident report because heclaimed "It is all lies and it is not true." As alreadyindicated, I observed Stach to present a straightforwardand convincing demeanor. I cannot say the same forKucharski, whose insistence that the word "union" on nooccasion was ever so much as uttered between him andStach is difficult to believe in the context of the recordpresented. Kucharski's demeanor impressed me as that ofan individual bent on pleasing his employer throughtestifying in its favor in an emotional manner and throughdemonstrating his strong hostility to union activity andtherefore to Stach as its prime cxponent. Balancingcomparative demeanor observations, I am unable toaccept Kucharski's version of this February 1966 incidentand I credit that of Stach.The third (and last) incident report against Stach is oneon March 21, 1966, also by Kucharski. According to Stach,whilehewas at work in March 1966, Kucharskiapproached and told him to stop his union activities, thathe was wasting his time, that most people there didn'twant a union, and that Stach "would ruin everything" forKucharski. Later that day, Kucharski called him to theirpersonnel office, where, when an incident report was readtohim charging insubordination to and swearing atKucharski, he stated it was untrue and was told to leave.As with the incident report of February 1966, Kucharski'sversion is sharply at variance with that of Stach. It hasalready been pointed out that Kucharski absolutely deniesever mentioning the word "union" to Stach or that Stachever mentioned it to him. According to Kucharski, as hepassed Stach on March 17, 1966, Stach muttered or calledhim by an obscene name, which he (Kurcharski) "didn'teven consider ... as an incident .... That was the end ofit"; and that on or about March 21, 1966, while passing byStach's workplace, in indicating to him that his cable wasbroken Stach attracted his attention by a vulgar or undulyfamiliar salutation with which Kucharski was acquaintedand had heard in the plant but "not to a supervisor." Afterthe cable was repaired, Stach allegedly again indulged inthis vulgar familiarity current in the plant but, according toKucharski, not by an "employee talking to a supervisor."In support of Kucharski's version, recently elevatedAssistant Foreman Hinton testified that around March 21,1966, he heard Stach call Kucharski by the describedstatus of Newman (who was unexplamedly not produced byRespondent to testify) was of supervisory nature or on behalf ofand in the interest of Respondent with its acquiescence, althoughnot materially in issue here49 It will be recalled that even Respondent's and Kucharski'sSupervisor Caccamo described tester work as a standing jobHowever, Kucharski testified that there have been unauthorizedchairs in Stach's area where employees could have sat before thechairs were removed MOTOROLA, INC.designation, which Hinton agreed wasin use(including byhimself) in the plant, but which he had not heard betweensupervised and supervisor. This was Hinton's firstknowledge of an employee reported for this; subsequent tothe described incident report of March 21, 1966, suchlanguagehas continued to be in currency in the plant; andHinton has at no time reported any employee for it. StachdisputesKucharski'sversionoftheMarch 1966occurrance, the incident report of which apparently itselfindicates that Stach stated the charges were "untrue andbiased and none of his fellow workers were witnesses."On straight demeanor comparisons I find myself in astate of unpersuaded uncertainty as to whether Stachmade the colorful remark(s) attributed to him byKucharski,and accordingly am unable to resolvecredibility inKucharski's favor under circumstanceswhere he or his side would appear to carry the burden ofpersuasion.However, assumingarguendothatStachmuttered or uttered in earthy fashion as claimed, it shouldbe observed that although the incident report refers toobscenity both on March 17 and on March 21, Kucharskihimself testified that the March 17 incident he "didn'teven consider ...as anincident.. That was the end ofit"; and Hinton confirmed only the March 21 episode. It isfurther apparent from the testimony of Supervisor Hintonas well as that of Kucharski himself, that the particularearthy expression or virile verbalism attributed to Stachwas neither novel nor, apparently, in disfavor in thisparticular plant, even though good taste or sense wouldperhapshavedictated restraint in its use amongnonequals-evenvis-a-visa low-grade supervisor-in theorganizational hierarchy. There is no claim, however, thatout-of-channels plain talk in the factory had ever otherthan in Stach's case resulted in formal censure. Thetestimony of Supervisor Hinton that he has never reportedanybody for such a verbalism suggests, against abackground of some apparent animosity by Kucharskitoward Stach, that Kucharski's action may have been theproduct of personal pique, atypical severity of supervisoryviewpoint, or desire to impress his employer or "make arecord"againstone already in heavy disfavor. Moreover,considering fellow Supervisor Hinton's apparently greatertolerance of such vulgarity, it wouldseem not amiss infairness to apply Supervisor Hinton's perhaps lowerstandards than Supervisor Kucharski's as to employees'linguistic requirements in this particular factory milieu, asa yardstick of the permissible and impermissible, in viewof the apparent absence of a published rule or otheradequate notice.50Furthermore, understandably irked, and perhaps evenendangered, as Stach indicated himself to be at theconstant onerous surveillance being exercised over him51and Kucharski's resentment-evoking provocative hostilitysn The Board is not unaware that linguistic style among factoryhands may at times differ from that elsewhere ideally in use See,e.g., Nebraska Bag Processing Company,122 NLRB 654,668-66951 Stach characterized this as nerve-racking and dangerous tohim in view of the high-voltage electrical equipment withwhich heworks.It is a matter of common knowledge that many men do notdo their best work under tight surveillance.Indeed, some men areunable or unwilling to work under such conditions Surveillance,although not necessarily illegal, thus may become a burdensomeand coercive psychological instrumentality to render an otherwisegood job unpalatable and finally intolerable (This is not to saythat under certain circumstances intolerable surveillance may notitselfbe violative of the Act, such as when coercively ordiscriminatorily intendedThere is insufficient evidentiary basis397toward him for merely doing what the Act allowed him todo, this aspect of the case may thus at worstsuggest aperson maintained in pillory unlawful in its inception,because of an indelicate or unfortunate remark occasionedby resentment at being continued in unlawful pillory. Soviewed, the policies of the Act would not appear to beadvanced by sanctioning fresh disciplinary measures byan employer because of the foreseeable reaction of anemployee to a continuing earlier unlawful disciplinaryaction against him. By perhaps poor analogy, a tormenterishardly in a position to complain about a tormentedoutcry, particularly when not made so loudly as to attractthe attention of others.Where, through substantial credible evidence, GeneralCounsel has (as here)prima facieestablished a basis forfinding that an employer's discharge or other discriplinaryaction against an employee is coercive, discriminatory, orotherwise unlawful under the Act, and the employerundertakes to establish a different basis for his action, theburden of proceeding with evidence shifts to the employerto establish, through substantial credible evidence, hisasserted basis for his action. If the employer does notassume or satisfy that burden, the basis remains for afinding adverse to him by reason of General Counsel'sprima facieshowing. Such is the situation here, GeneralCounsel having establisheda prima faciecase of unlawfuldisciplinary action by RespondentagainstStach, andRespondent having failed through substantial credibleevidence to establish its asserted basis for its action. Thus,Stach, a satisfactory employee of over 3 years' standing,without reprimand or other adverse personnel action orblemish on his employment record prior to August 1965, inthat month commenced to engage in-indeed, he was theemployee who initiated-union organizational activity inRespondent's plant; promptly thereupon, on August 23, hewas summarily transferred to a concededly less desireableposition; soon thereafter, he began to collect a series offormal reprimands, for reasons here found incredible, notestablished, or pretextuous; and since August 23-al-though given a substantial wage increase on September 17for good work performance-he has for the same pretex-tuous "reasons" been maintained in that less desirableposition, involving among other things total disciplinarydeprivation of overtime.52 I find these actions of Respond-ent, including its original August 23 demotional transferaction of Stach and its actions thereafterinmaintenanceof that transfer, to have been and to continue to be dis-criminatoryagainstStach and coerciveagainst him aswell as other employees by reason of hisinitiation andleadership of Union and otherorganizationalactivitiesamong technical employees in Respondent's AugustaBoulevard, Chicago, plant, substantially as alleged inthe complaint.53 54for such a finding here.) A degree of "sounding off" by theemployee subjected to such treatment may under suchcircumstances,however,be understandableSz That discriminatory withholding of work is violative ofSection 8(a)(3) of the Act, seeDecker Truck Lines,128 NLRB 858.sa CfN LR B v Elias Brothers Big Boy, Inc.,325 F.2d 360,366 (C A. 6),N L.RB v Tru-Line Metal Products Co ,324 F.2d614 (C A.6), cert denied377 U.S 906,N L.RB v. MontgomeryWard & Co.,Inc, 242 F 2d497,502 (C A 2), cert.denied 355 U.S829, EAnthony&Sons,Inc. v. N L.R.B,163 F 2d22 (C A D C ),cert denied332 US 773.54 These findings are made notwithstanding the Union'somission in its September 16 letter to Respondent to mentionStach's August 23 transfer. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Alleged Violation of Section 8(a)(4)On the first day of the hearing in this case,Respondent'sAugustaBoulevardemployees JamesBastian and Joseph Kozak testified under subpena asGeneral Counsel's witnesses. The hearing adjourned atapproximately 4:50 p.m. These two employees work onRespondent's second (night) shift, commencing at4:30 p.m. Reporting for work between 5:30 and 6 (traveltime from the hearing site to the plant is about 45 minutes),they found their timecards removed from the rack. Whenthey sought out Supervisor Kucharski to ascertain thereason, he (who had removed their cards when they did notreport on time) told them to go home for the night. A day-shift tester was observed to be working overtime.This incident resulted in an amendment of thecomplaint by General Counsel the following morning,without objection by Respondent, so as to allege violationof Section 8(a)(4) of the Act through coercive retaliation byRespondent against the two employees for testifying inthis case.Respondent's explanation for this incident, through itsManufacturing Manager Durand, is that, realizing that alarge proportion of his departmental employees would beat this hearing and not knowing what time they wouldreturn, in order to avoid production loss he directed thatpositions be manned overtime if necessary to maintainproduction. Since the positions of Bastian and Kozak werealreadymanned by overtime personnel when theyreported late, and it was not feasible to remove theovertime workers already at work, Bastian and Kozakwere for that reason instructed to go home for the night.Respondent undertook to compensate both men in fullunder the circumstances. There is no contention that thisundertaking has been unfulfilled.Crediting Respondent's explanation, which appears tobe reasonable under the circumstances, upon the recordpresented I do not believe that it has been established thatRespondent's action was in retaliation or reprisal againstthe employees for testifying; on the contrary, not knowingwhether or when the two employees would report for work,Respondent merely made reasonable provision throughovertime use of day help to avoid interruption of its normalproduction schedules. There has been no financial or otherprejudice to the two employees who testified and reportedan hour or more after the beginning of their shift.Ifind that it has not been established by substantialcredibleevidence that Respondent's action in notpermitting its employees James Bastian and Joseph Kozakto work on May 4, 1966, was because they gave testimonyand engaged in protected activities under the Act.ssUpon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1.Motorola, Inc., Respondent herein, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.UnitedAutomobile,Aerospace and Agriculturalss This finding is made notwithstanding the testimony ofBastian and Kozak that Kucharski told them "to go home becausethere was not enough work for us that night" (Bastian) or "Youare not working today There is not enough work Come backtomorrow" (Kozak) Despite the possible poor choice of words byKucharski (who I noted speaks poor English), in view of the factImplementWorkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Assertion of jurisdiction herein is proper.4.On or about September 15, 1965, Respondentthrough its Supervisor Ronald Caccamo at its AugustaBoulevard,Chicago, plant interrogated its employeesGerhard Kutzora and James Bastian concerning theirunion membership and unlawful organizational activities,in violation of Section 8(a)(1) of the Act.5. It has not been established by a fair preponderanceof substantial credible evidence that on and sinceSeptember 1, 1965, Respondent has improperly kept itsemployees or any of them at its Augusta Boulevard,Chicago, plant under surveillance in violation of Section8(a)(1) of the Act.6. In or about September 1965 through its SupervisorRonald Caccamo, and in or about February 1966 throughitsSupervisorVictorKucharski,Respondent undulybroadly and disparately proscribed or attempted toproscribe all communication by its employee Donald Stachwith other employees by reason of Stach's union andlawful organizational activities, in violation of Section8(a)(1) of the Act.7.Ithas not been established by a fair preponderanceofsubstantialcredibleevidence that on or aboutSeptember 17, 1965, or at any other time in September orOctober 1965, Respondent granted wage increases to itstechnical employees, including technicians at its AugustaBoulevard, Chicago, plant, for discriminatory or coercivereasons or otherwise in violation of Section 8(a)(1) of theAct.8.On August 23, 1965, Respondent demotionallytransferred its employee Donald Stach from the position ofanalyzer to the position of tester at its Augusta Boulevard,Chicago, plant, among other things depriving said Stach ofall opportunity for overtime, and Respondent has at alltimes since then maintained and continues to maintainStach in said demotionally transferred status withoutovertime, by reason of his union and lawful organizationalactivities; such actions and each of them by Respondentbeing in violation of Section 8(a)(3) and (1) of the Act.9. It has not been established by a fair preponderanceof substantial credible evidence that on or about May 4Respondent denied employment to its employees JamesBastian and Jospeh Kozak (Kozak) or either or thembecause said employees gave testimony or engaged inunion or other lawful activity under the Act.10.Each of the violations set forth in paragraphs 4, 6,and 8 hereof, is an unfair labor practice affectingcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be required tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily demotedand has maintained in demoted status an employee, I shallthatboth Bastian and Kozak observed a day-shift employeeworking overtime, Kucharski's expression is consistent with thepossibility of insufficient work for these two employees by reasonof the use of replacement overtime personnel who could not verywell be released after having started and already being at work MOTOROLA, INC.recommend that Respondent be required to offer theemployee thus discriminatedagainst immediateand fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and to make him whole for any loss ofearnings(including overtime) he may have suffered byreason thereof, by payment to him of a sum of money equalto that which he normally would have earned as wages(including overtime) from the date of said unlawfuldiscrimination to the date of Respondent's offer toreinstate him, together with interest thereon, less his netearningsifany during such period. I shall furtherrecommend that the three discriminatory and improperincident reports placedintothe discriminatorily demotedemployee's personnel file subsequent to his discriminatorydemotion be removed and expunged from his personnelrecords.56Appropriate provision shall be made in theRecommended Order and posted notice to employees, fornotification to the discriminatorily demoted employee if heisnow in the Armed Forces of the United States, of hisright to fullreinstatementtohis former position uponapplication after discharge from the Armed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended.Backpay andinterestshould be computedin the mannerprescribed by the Board inF.W.Woolworth Co.,90NLRB 289, andIsisPlumbing & Heating Co., Inc.,138NLRB 716. Respondent should also be required to makeavailable necessary records for computation of backpay(including overtime).Because of the natureand extentof the unlawful laborpractices here found-particularly Respondent's coercivesingling outfor discriminatory demotion of the introducerand leader of lawful union activity at the plant and itsattempted proscription of all communications by him withother employees, and its persistenceinmaintaining himfor over a year in that reduced position for coercivereasons-which appear to be indicative of an attitude ofintolerantopposition toward the exercise by employees ofrights guaranteed to them by Congress under the Act, Iconsider it appropriate to recommend that Respondent berequired to cease and desist from infringingin any mannerupon rights of employees guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby make thefollowing:RECOMMENDED ORDERMotorola, Inc., its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating in violationof the Actany employee asto his union membership or lawful organizational or otheractivity.(b)Announcing,promulgating,placing or continuing ineffect,or enforcing any rule or requirement proscribingcommunication between employees,discriminatorily orotherwise for the purpose of preventing,interfering with,56CfGraber Manufacturing Company, Inc,158 NLRB 244,enfd 382 F 2d 990 (C A 7)51 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in the399or impeding lawful union or organizational activity, or so asto interfere with, coerce, or intimidate employees in theexercise of rights guaranteed under the Act.(c)Discouraging membership in and lawful activities onbehalf of United Automobile, Aerospace and AgriculturalImplementWorkers,AFL-CIO,orotherlabororganization of its employees, by demotionally transferringor taking other adverse personnel action against, or bymaintainingin such demotional status, any employee, inviolation of the Act, or by otherwise discriminating orthreatening to discriminate against any employee in regardto hire, tenure, or any term or condition of employment, orfor exercise or attempted exercise of any right under theAct.(d) Interfering in any manner with, restraining, orcoercing any employee in the exercise of his right to self-organization; to form, join, or assist any labor organization;to bargain collectively through representatives of his ownchoosing; to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain from any and all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organizationas authorized in Section 8(a)(3) of the Act as modified bythe Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Donald Stach immediate, full reinstatementtohis former or substantially equivalent position ofanalyzer, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay(including overtime), in the manner set forth in "TheRemedy" section of this Decision. In the event Stach ispresently serving in the Armed Forces of the UnitedStates, notify him of his right to such full reinstatementupon application after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended.(b) Remove and expunge from the personnel records ofDonald Stach the incident reports referred to in thisDecision, dated on or about October 20, 1965, and Feb-ruary 2 and March 21, 1966.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, overtime records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay(including overtime) due under the terms of this Decision.(d)Post in its factory at Augusta Boulevard, Chicago,Illinois,copiesoftheattachednoticemarked"Appendix."57 Copies of said notice, to be furnished bytheRegional Director for Region 13, after being dulysigned by Respondent's authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained' by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.notice In the furiher event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order." 400DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify said Regional Director, in writing, within 20days from receipt of this Decision and RecommendedOrder, what steps have been taken to comply therewith.58IFURTHER RECOMMEND that the complaint be and it ishereby dismissed as to all alleged violations not hereinfound.18 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL offer reinstatement to Donald Stach to hisformerpositionasanalyzer(orsubstantiallyequivalent position), without prejudice to his seniorityor other rights and privileges, with compensation plusinterest for any overtime or other pay lost by him as aresult of our action in discriminatorily demotionallytransferring him to the position of tester on August 23,1965, and since then maintaining him in that position.We will also remove and expunge from DonaldStach's personnel records the incident reports againsthim dated October 20, 1965, and February 2 andMarch 21, 1966.WE WILL NOT interrogate any employee in violationof the Act regarding his or any other employee's unionmembership, activities, or other lawful actions orattempted actions under the Act.WE HEREBY RESCIND and will not again announce,promulgate, place or continue in effect, or enforce,any rule or requirement unlawfully or discriminatorilyforbidding employees to communicate with eachother regarding union or organizational activities atproper time and in proper ways.WE WILL NOT discourage membership in and lawfulactivities on behalf of United Autombile, Aerospaceand Agricultural Implement Workers, AFL-CIO, orother labor organizations of our employees, bycoercivelyorotherwiseunlawfully interrogatingemployees as to their or other employees' unionmembershiporactivities;orbyannouncing,promulgating, placing or continuing in effect, orenforcing any rule or requirement unlawfully ordiscriminatorily forbidding employees to discussunion or organizational matters with each other; or bydiscriminatorily demoting. transferring, or maintain-ing in demotional status, or by taking or threateningto take-other adverse personnel action against anyemployee because of union membership or activity orexercise or attempted exercise of any right under theAct.WE WILL NOT in any manner interfere with,restrain, or coerce employees in the exercise of theirrightsguaranteed to them by Congress, to self-organization, to form labor organizations, to join orassist any labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purposes ofcollectivebargainingorothermutualaidorprotection or to refrain from engaging in any or allsuch activities,except to the extent that such rightsmay be affected by a union-shop agreement asauthorized in the State of Illinois by virtue of Section8(a)(3)oftheActasmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.All employees are free to join or refrain from joining anyUnion.MOTOROLA, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone353-7597.Local 513, International Union of OperatingEngineers,AFL-CIO(Zeni-McKinney-WilliamsCorporation)andKiewit-CentennialComincoAmerican,Incorporated,Local 318,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industryof the United States and Canada,AFL-CIO(Zeni-McKinney-WilliamsCorporation)Local562,UnitedAssociationofJourneymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO (Zeni-McKinney-WilliamsCorporation)andCominco American Incorporated. Cases14-CC-371,14-CC-375,14-CC-380,and14-CC-381.March 15,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn September 7, 1966,Trial ExaminerHorace A.Ruckel issued his Decisionin the above-entitledcase,finding that the Respondents had engaged incertain unfair labor practices and recommendingthat theycease and desist therefrom and take163 NLRB No. 38